TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00418-CV



                             Christopher Jason Medina, Appellant

                                                  v.

                              Kimberley Annette Medina, Appellee


          FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
           NO. 13-2405-FC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Christopher Jason Medina filed what appears to be a notice of appeal

complaining of the final protective order signed by the trial court on September 25, 2013. We sent

appellant a letter inquiring as to how we might exercise jurisdiction over the appeal, and to date, he

has not responded to our communications. Because the notice of appeal was filed far beyond any

of the deadlines imposed by the rules of appellate procedure, see Tex. R. App. P. 26.1 (time to

perfect appeal in civil case), we have no choice but to dismiss the appeal for want of jurisdiction,

see id. R. 42.3(a).
                                           __________________________________________

                                           David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Jurisdiction

Filed: July 22, 2016




                                                2